DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communication device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, 9, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the laundry" in line 8.  There is insufficient antecedent basis for this limitation in the claim because the claims previously recite “the laundry” and “another laundry.”
Claim 8 recites “output the feedback sound for guiding each of the plurality of washing cycles based on input of a washing start command” which is not understood.  It is not clear what kind of sound has to be output to be a “feedback sound for guiding the washing cycles” since the control unit already “sets a plurality of washing cycles based on the voice information.”  The specification also does not appear to describe what these sounds are, whether they are to be acted on by the user, and what it means for the user to guide a wash cycle that is set by the control unit.
Claim 13 recites “based on detecting that the washing tub is closed, sequentially output a first sound guiding the washing cycle” which is not understood.  It is not clear what kind of sound has to be output to be a sound for guiding the washing cycles” since the control unit already “set a washing cycle based on the voice information.”  The specification also does not appear to describe what these sounds are, whether they are to be acted on by the user, and what it means for the user to guide a wash cycle that is set by the control unit.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 11, 12, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al.  (US 2015/0198940), in view of Martin et al.  (US 2013/0290902), and further in view of Jeon et al.  (US 2020/0365150).
Regarding claim 16, Hwang discloses a method for operating a washing machine including a screen (Figure 1: 130), the method comprising: sensing a proximity between a user and the washing machine (paragraphs 9, 30-31); based on the proximity between the user and the washing machine, displaying a first graphic object on the screen (paragraphs 10, 11, 30-31, 38).
Hwang does not expressly disclose the screen is a touch screen.
Martin discloses a touchscreen user interface for controlling a laundry appliance (abstract; Figures 1-24).  The touchscreen user interface is responsive to at least one user selection and includes a display screen for displaying various information, such as selectable icons, wash cycle status, and messages (paragraphs 8, 63, 77).
Because it is known in the art to have a touchscreen to display information and to allow user control of the appliance, and the results of the modification would be predictable, namely, displaying information and controlling the appliance in a known manner, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the screen is a touch screen.
Hwang does not expressly disclose receiving voice information from the user; based on recognizing that the voice information includes a starting phrase, activating a voice recognition function; displaying a second graphic object indicating that the voice recognition function is activated; connecting to a server and receiving washing-related information; and based on recognizing that the voice information related relates to laundry outputting a feedback sound related to washing of the relevant laundry.
Jeon discloses a home appliance, such as a washing machine (paragraph 69), a microphone (paragraphs 19, 111), a plurality of LEDs (120-1 to 120-n) and a processor (130) and may perform a control operation corresponding to a user voice through communication, via a communicator (210), with an external server (200) for voice recognition (paragraph 84).  A memory (220) of the server may include databases for a domain, such as a washing machine domain, and may include dialog patterns and may match control commands for each intention of user utterances (paragraphs 92-93).  The processor may generate response information which may include a control command for making the home appliance perform a specific function and/or a voice signal to be outputted through the speaker of the appliance (paragraph 103).  For example, a user may utter “What is a blanket washing course?”, and a response of “It’s a course for washing blankets or bedding” may be outputted through the speaker (paragraph 106).  A voice recognition mode may be initiated by using a call word, such that voice recognition may be performed only for a voice that a user uttered with an intention of voice recognition, such as using the call word(s) “Bixby,” “Hi, washing machine,” etc., and accordingly efficiency in voice recognition can be increased (paragraphs 124-125).  If the voice recognition mode is initiated, the at least one LED (120-1 to 120-n) is controlled to indicate that the voice recognition mode was initiated (paragraph 131).
Because it is known in the art to have voice recognition, voice recognition indication, and a response from a server that is outputted as claimed, and the results of the modification would be predictable, namely, providing an known easy and efficient means of interacting with an appliance, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have the voice recognition system of Jeon which includes: receiving voice information from the user; based on recognizing that the voice information includes a starting phrase, activating a voice recognition function; displaying a second graphic object indicating that the voice recognition function is activated; connecting to a server and receiving washing-related information; and based on recognizing that the voice information related relates to laundry outputting a feedback sound related to washing of the relevant laundry.

Regarding claim 1, Hwang, in view of Martin, and further in view of Jeon, is relied upon as above and further discloses: a washing tub (Hwang: paragraphs 25-26); a voice sensor (Jeon: paragraphs 19, 111); a communication device (Jeon: paragraphs 14, 84; also see 21 and paragraphs 87-89), but does not expressly disclose wherein the control unit is configured to: control the touch screen to switch the first graphic object to a second graphic object indicating that the voice recognition is activated. However, as discussed above, Martin discloses a touchscreen user interface that is responsive to at least one user selection and includes a display screen for displaying various information, such as selectable icons, wash cycle status, and messages (paragraphs 8, 63, 77).  Figures 2-24 show various states of the touchscreen and demonstrate that information regarding the appliance can be added to the touchscreen as needed, and information can be replaced by other information as desired to show the relevant information to a user (Martin: Figures 2-24).
Because it is known in the art to replace information with other information on a screen, and the results of the modification would be predictable, namely, showing relevant information to a user, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the control unit is configured to: control the touch screen to switch the first graphic object to a second graphic object indicating that the voice recognition is activated.

Claim 2, 11, 12, and 17-20 are considered to be taught by Hwang, in view of Martin, and further in view of Jeon, as applied above and which results in: wherein the voice information comprises input information or inquiry information that is related to at least one of a type of the laundry, a degree of contamination of the laundry, a washing method for the laundry, or a decontamination method of the laundry (Jeon: paragraph 106), and wherein the feedback sound comprises answer information that is related to at least one of whether the laundry is to be separately washed from another laundry, the washing method, a handling precaution for the laundry, whether to change a washing cycle according to the degree of contamination, or the decontamination method (Jeon: paragraph 106); the control unit is configured to: determine the degree of contamination of the laundry based on the voice information related to the laundry (Jeon: Table 1: “I spilled coffee on my clothes. How should I wash it?”); and output the feedback sound related to a change of a washing cycle based on the degree of contamination (Jeon: “Table 1: “You may run me in the cooking & dining course.  May I being washing?”); generate a washing start command to perform the changed washing cycle based on a response of the user to the feedback sound (Jeon: paragraph 148); wherein the feedback sound comprises a voice generated by the control unit (Jeon: paragraph 103); wherein the starting phrase comprises one or more words that are predetermined to indicate a control command for activating the voice recognition function (Jeon: paragraphs 124-125); a speaker, wherein the control unit is configured to output the feedback sound through the speaker (Jeon: paragraph 103); a proximity sensor, wherein the control unit is configured to sense the proximity between the user and the washing machine through the proximity sensor (Hwang: 140).

Allowable Subject Matter
Claims 3-7, 10, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose, or render obvious, the washing machine as recited by the combination of claims 1 and 3; 1 and 4; 1 and 5; 1 and 7; 1 and 10; or 1 and 15.  There is no apparent teaching, suggestion, or motivation to modify the closest prior art, Hwang et al.  (US 2015/0198940) and Jeon et al.  (US 2020/0365150), to further include the control unit and the specific functions recited in any of these combinations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711